Case 5:15-cr-20694-JEL-RSW ECF No. 125 filed 10/09/20   PageID.654   Page 1 of 6




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 15-20694

 v.                                     Judith E. Levy
                                        United States District Judge
 Quenton Goston,                        R. Steven Whalen
                                        Magistrate Judge
                      Defendant.
 ________________________________/


      ORDER DENYING WITHOUT PREJEUDICE DEFENDANT
       QUENTON GOSTON’S MOTION FOR COMPASSIONATE
                      RELEASE [118]

       On May 31, 2017, Defendant Quenton Goston pled guilty to Counts

Eleven and Twelve of his Second Superseding Indictment, which charged

him with carjacking and use of a firearm during a crime of violence in

violation of 18 U.S.C. § 2119 and 18 U.S.C. § 924(c). (ECF No. 79.) On

September 28, 2017, the Court sentenced Defendant to 84 months and 1

day in prison for these offenses. (ECF No. 98.)

       On July 20, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic
Case 5:15-cr-20694-JEL-RSW ECF No. 125 filed 10/09/20   PageID.655   Page 2 of 6




constitutes an “extraordinary and compelling reason” for release. (ECF

No. 118.) For the following reasons, the motion is DENIED.

      The compassionate release statute provides that a Court may

adjudicate a compassionate release request

      upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons [BOP] to bring a motion on the defendant’s
      behalf or the lapse of 30 days from the receipt of the request
      by the warden of the defendant’s facility, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A)(i). The Sixth Circuit has interpreted this

language to prohibit judicial review of a compassionate release motion

unless the defendant has either 1) completed the BOP administrative

release request process; or 2) waited to file a motion in federal court until

30 days after the BOP warden received the administrative request.

United States v. Alam, 2020 WL 2845694, at *2-3 (6th Cir. 2020).

      It does not appear that Defendant has exhausted his administrative

remedies in this case, and the United States’ sole argument is that the

Court should accordingly dismiss the motion under Alam. (ECF No. 119.)

However, Defendant’s motion raises a troubling allegation about FCI

Fort Dix’s administrative release process. According to Defendant, the

Court should excuse exhaustion in this case because FCI Fort Dix’s


                                      2
Case 5:15-cr-20694-JEL-RSW ECF No. 125 filed 10/09/20   PageID.656   Page 3 of 6




compassionate release form misleads inmates and makes it functionally

impossible to request administrative compassionate release. (ECF No.

118, PageID.582.) Specifically, the FCI Fort Dix compassionate release

form directs that inmates must “Choose One Criteria: You can only apply

under one criteria.” (Id. at PageID.595.) The criteria given by the form

are: 1) Medical circumstances (defined as a terminal medical condition or

a “debilitated medical condition—illness that has you partially (50%) or

completely (100%) disabled); 2) Elderly inmates; 3) Death or

Incapacitation of the Family member Caregiver of an Inmate’s dependent

child; or 4) Incapacitation of a Spouse or Partner.” (Id.)

      Nowhere on this FCI Fort Dix form is the “catch all” “extraordinary

and compelling reasons” compassionate release category under which

most detainees have been released during the COVID-19 pandemic.

Accordingly, the Court is concerned that FCI Fort Dix’s form could deter

qualified people from applying for compassionate release by misleading

them into thinking—incorrectly—that they need be terminally ill in

order to even request administrative release. Such a misleading

administrative process could raise questions as to whether the Court may

consider a compassionate release motion from FCI Fort Dix even if a


                                      3
Case 5:15-cr-20694-JEL-RSW ECF No. 125 filed 10/09/20   PageID.657   Page 4 of 6




detainee does not fulfil the antecedent statutory requirements as set

forth in Alam.

      However, this is not the appropriate case to explore these questions,

because Defendant’s medical records do not demonstrate extraordinary

and compelling reasons for compassionate release even if the Court were

to find that it could waive exhaustion. 18 U.S.C. § 3582(c)(1)(A)(i). The

United States Sentencing Guidelines define “extraordinary and

compelling reasons” as “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A).

      Defendant argues that he “suffers from asthma.” (ECF No. 118,

PageID.590.) However, Defendant does not provide any details in support

of this claim or describe his condition in any way, and the medical records

do not indicate that Defendant suffers from asthma or any other

respiratory illness. The Court is therefore unable to rely on Defendant’s

assertion that his asthma rises to the level of an extraordinary and

compelling reason justifying compassionate release.




                                      4
Case 5:15-cr-20694-JEL-RSW ECF No. 125 filed 10/09/20   PageID.658   Page 5 of 6




      Though Defendant did not raise this concern in his motion, his

medical records do indicate that he was obese as of December 9, 2019,

with a body-mass index (BMI) of 30. (ECF No. 124, PageID.611.) The

Centers for Disease Control (CDC) has advised that a BMI of 30 or

greater (“clinical obesity”) “increases [a person’s] risk of severe illness

from COVID-19.” People with Certain Medical Conditions, Centers for

Disease Control, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#obesity          (Sep.     11,

2020). However, neither party attached records reflecting Defendant’s

current BMI, and Defendant’s own motion does not raise this issue. With

a ten-month-old diagnosis of a borderline obesity condition, and with no

evidence that Defendant is currently obese, the Court cannot conclude

that compassionate release is appropriate on this record. Defendant is,

however, free to renew this motion at a later date with evidence of

obesity.

      The Court is concerned about the wellbeing of Defendant, as well

as that of all detainees, during the pandemic. However, the Court cannot

find that Defendant has demonstrated “extraordinary and compelling




                                      5
Case 5:15-cr-20694-JEL-RSW ECF No. 125 filed 10/09/20   PageID.659   Page 6 of 6




reasons” for release. 18 U.S.C. § 3582(c)(1)(A). Should Defendant’s

condition change, he is of course free to renew his motion.

      Accordingly,    Defendant’s    motion     is   DENIED      WITHOUT

PREJUDICE.

      IT IS SO ORDERED.

Dated: October 9, 2020                    s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge



                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 9, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      6
